Citation Nr: 1758176	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-41 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for degenerative disc disease (DDD), L4-L5.

2.  Entitlement to service connection for polyp removal.

4.  Entitlement to service connection for otitis externa (claimed as otitis).

5.  Entitlement to service connection for a skin condition, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney-at-Law



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969, to include combat service in the Republic of Vietnam.  His decorations include a Purple Heart and Silver Star.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, audiograms of record that were valid for rating purposes showed hearing loss manifested by Level I hearing acuity in the right ear and, at worst, Level II hearing acuity in the left ear; the evidence does not suggest that the Veteran's hearing loss has significantly worsened since the May 2016 VA examination.

2.  The probative evidence of record is against a finding that degenerative changes in the back recognized over 25 years after separation from service had onset therein; a chronic back disability was not incurred in service and did not manifest within one year of separation from service.

3.  The probative evidence of record is against a finding that a vocal cord polyp removed 31 years after separation from service was present during service or the result of disease or injury incurred during service.

4.  The evidence does not support a finding that the Veteran has a current diagnosis of otitis externa or other ear condition other than hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86 (2017).

2.  The criteria for service connection for DDD, L4-L5 are not met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for polyp removal are not met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for otitis externa are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	I.  Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA.  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran initially sought service connection for hearing loss in  June 2010.    A January 2011 audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
      70
60
Left Ear
      20
20
70
65

The Maryland CNC test was not used rendering the results inadequate for rating purposes.  

In June 2011, the Veteran underwent a VA examination.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
30
    65
65
Left Ear
      25
25
    70
65

The average decibel loss was 46 decibels bilaterally.  Speech discrimination scores were 96 percent in the right ear and 88 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the June 2011 VA examination.

In his September 2011 notice of disagreement, the Veteran indicated he has been prescribed hearing aids due to the severity of his hearing loss.

In July 2015, the Veteran underwent another VA examination.  The Veteran stated he felt his hearing loss was slightly worse than it used to be. It was noted the Veteran had been fit with hearing aids in February 2011.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
30
    70
70
Left Ear
      35
30
    70
65

The average decibel loss was 50 decibels bilaterally.  Speech discrimination scores were 96 percent in the right ear and 94 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the July 2015 VA examination.

In May 2016, the Veteran underwent another VA examination.  The Veteran indicated he could not hear well.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
30
    70
70
Left Ear
      20
25
    70
60

The average decibel loss was 50 decibels in the right ear and 44 decibels in the left ear.  Speech discrimination scores were 100 percent bilaterally.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the May 2016 VA examination.  There is no indication since then that hearing has worsened, and these findings are not close to that which would allow a rating of 10 percent, and so there is no need for re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

Overall, the Board finds that the criteria for a compensable rating for bilateral hearing loss are not met.  The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well and that he has been prescribed hearing aids.  The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

	a. Lumbar Spine

In July 2010, the Veteran filed a claim for service connection for DDD, L4-L5. VA treatment records indicate complaints of occasional back pain and that the Veteran takes over-the-counter "arthritis" medication, although arthritis or degenerative joint disease (as opposed to degenerative disc disease) has not been confirmed by x-ray.

In the context of this claim, the Board recognizes that where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Following denial of the claim, in his September 2011 notice of disagreement, the Veteran indicated he suffered periodic pain and discomfort in his back while serving in the Marine Corps.  He believes his current back disability is the result of Marine Corps training and the heavy loads he carried during training and while in Vietnam.  He indicated that he did not complain in service because he feared it would keep him from being promoted and, as a Marine, he was discouraged from going to sick call.

The Veteran's service treatment records (STRs) are silent for complaint of, treatment for or diagnosis of a back condition during service.  In November 1970, the Veteran underwent a VA examination.  No abnormality of the back was noted.  Post-service medical records are available from 1987.  There is no indication that records prior to that date would show treatment for back pain or disability.   Post-service evidence suggests that a chest x-ray in October 1996 revealed mild degenerative changes of the spine as did another chest x-ray taken in May 1998.  The Veteran first sought treatment for back pain in 2005 and underwent an x-ray.  In a June 2010 VA treatment record, the Veteran indicated he injured his back 7 - 8 years prior when he helped his daughter move and it hurt thereafter. A June 2014 x-ray showed mild disc height loss at L4-L5 and early degenerative changes.

The only evidence in favor of the claim consists of lay statements by the Veteran that he believes his DDD had onset in service or was caused by his military training.  A veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of DDD or to diagnosis DDD, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson and without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the development of DDD or mild degenerative change in the spine is related to military training many decades prior to diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) .

Here, the evidence is against a finding of continuing symptomatology since service or that a chronic back disability was incurred in service or manifested within one year of separation from service.  Evidence of mild degenerative change initially appears in the record over 25 years after separation from service and in the course of seeking treatment, the Veteran, himself, indicated injury to the back in the early 2000s, many years after separation from service.  The Board finds that the Veteran's statements provided in the context of contemporaneous medical treatment to his VA providers are more credible than those provided in the course of a claim for compensation.

Overall, the Board finds that the criteria for service connection have not been met.  Here, there is no probative evidence that the Veteran's DDD is related to service given a lack of treatment in service or for many decades thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Given this, the Board concludes that there is enough evidence to decide the claim and service connection must be denied because the criteria required to establish entitlement are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

	b. Polyp Removal

In his September 2011 notice of disagreement, the Veteran claimed he damaged his vocal cords as a result of Marine traditions and training methods.  He indicated he had to constantly strain his vocal cords and throat muscles so that he could be heard by 200 recruits.  He would have laryngitis and sore throat muscles at the end of each work day and his voice became permanently raspy.  He indicated his polyp problem continued over the years until he finally had to have a polyp removed.

The Veteran's STRs are silent for treatment for or complaints related to polyps. In addition, the Veteran did not complain of laryngitis or sore throats during service and his January 1969 separation examination did note any concerns regarding the throat or vocal cords.  In November 1970, the Veteran underwent a VA examination.  His nose, sinuses, mouth and throat were noted to be normal.  In a December 1986 Consultation, it was noted the Veteran was soft-spoken.  It was not indicated that his voice was raspy.  The Veteran himself has indicated that records prior to the mid-1980s are not available.  See September 2011 Notice of Disagreement.

In 2000, 30 years after separation from service, the Veteran had a right true vocal cord polyp removed.  In an October 2000 treatment record, it was noted the Veteran's voice was raspy.  In addition, subsequent records, to include those obtained from the Social Security Administration, indicate the Veteran had a raspy voice.

The only evidence in favor of the claim consists of lay statements by the Veteran that he believes his vocal cord polyp was caused by training required during his military service.  As mentioned, a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of a vocal cord polyp or to diagnose residuals, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson and without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the development of a vocal cord polyp necessitating removal is related to activities undertaken over 3 decades prior to identification.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) .

Here, the Board finds that the criteria for service connection have not been met.  There is no indication of the presence of a vocal cord polyp in service or concerns regarding the vocal cords prior to 2000, a period of 3 decades.  Medical records do not indicate continuing symptomatology from the time of service until removal of the polyp 30 years later and do not support a finding that a vocal cord polyp removed 30 years after the Veteran's period of service is related to that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Based on the foregoing, the Board finds no competent evidence that the Veteran has a current disability caused by polyp removal that is related to service.  In the absence of such evidence, the criteria for entitlement to service connection are not met. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

      c. Otitis Externa

The Veteran's STRs do not indicate diagnosis of otitis externa or treatment for or diagnosis of another ear condition.  

Post-service treatment records show recurrent otitis externa on the right between 1997 and 2001, culminating in a right canalplasty in February 2001 to widen the ear canal and remove a fibrous tissue band.  The external ear infections resolved following the surgery, and there are no further reports of ear pain or drainage in VA treatment records or at VA examinations.

At a June 2011 VA examination, both ear canals and tympanic membranes were clear and normal in appearance.  Acoustic emittance testing indicated normal middle ear pressure on the right with slightly increased compliance, consistent with a past history of ear surgery in 2001.  No evidence of active ear disease was identified.  At July 2015 and May 2016 VA examinations, acoustic emittance was normal and acoustic reflex testing was normal.  There was no indication of active ear disease or the presence of otitis externa.

Recent treatment records through January 2017 fail to show a current diagnosis of otitis externa or another ear condition other than hearing loss.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a current diagnosis of otitis externa or other ear condition, service connection for such disability cannot be granted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for degenerative disc disease, L4-L5 is denied.

Service connection for polyp removal is denied.

Service connection for otitis externa is denied.


REMAND

The Board regrets additional delay, but finds that further development is needed regarding the remaining claim to fully satisfy the duty to assist the Veteran.

The Veteran argues that service connection for chloracne is warranted based on conceded exposure to Agent Orange in Vietnam.  The claim has been denied because the record does not demonstrate that the Veteran has a current diagnosis of chloracne. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne appears on that list.  Id.

In this case, the Veteran served in Vietnam during his period of service and thus, exposure to herbicide agents is conceded. In addition, medical and lay evidence suggests that the Veteran has experienced recurrent skin rashes on various areas of his body, to include the ears, hands and feet.

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to herbicide agents cannot be granted for the disabilities the Veteran has that are not on the list of diseases associated with herbicide exposure, to include any skin condition other than chloracne or other acneform disease consistent with chloracne.

However, in addition to the presumptive regulations, a veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, exposure to Agent Orange is conceded as the Veteran had service in Vietnam.  Post service treatment records indicate the Veteran has experienced recurrent skin rashes through the years and it is not clear whether the Veteran currently has chloracne or some other skin condition that may be directly related to exposure to Agent Orange/herbicides in Vietnam.  The Board finds it appropriate to remand the claim for VA skin examination to clarify whether the Veteran has a currently diagnosed skin condition and to obtain an etiology opinion.

VA treatment records from January 2017 should also be obtained on remand. 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following actions:

1. Update the electronic claims file with VA treatment records from January 2017.

2.  Schedule the Veteran for a VA skin examination. Provide the electronic claims file to an appropriate medical professional to obtain diagnoses of any skin conditions present, to include chloracne, if applicable, and to obtain an opinion as to whether any diagnosed skin condition/s was/were at least as likely as not related to the Veteran's period of active duty service, to include conceded exposure to Agent Orange/herbicide agents in the Republic of Vietnam.

The examiner should note the Veteran's indication in his September 2011 Notice of Disagreement that he has recurrent lumps on his outer ears that he drains himself when they swell and fill with pus and become painful.  Also notable is the December 2009 statement from the Veteran's daughter indicating he has a problem with periodic skin infection and post-service medical records indicating treatment for rashes.

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosed skin condition or skin conditions that had onset during active duty service or whether he has a skin condition as a result of a disease or injury incurred during active duty service, including exposure to herbicide agents such as Agent Orange.

Each opinion should focus on whether, in this Veteran's particular case, there was a relationship between conceded exposure to herbicide agents in Vietnam and this Veteran's development of any currently diagnosed skin condition.  It is understood that skin conditions, other than chloracne or other acneform disease consistent with chloracne are not on the list of diseases considered presumptively caused by exposure to herbicides.  This request seeks a discussion as to direct causation for any diagnosis of a skin condition other than chloracne or other acneform disease.

A rationale must accompany any opinion expressed.

3.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


